

Exhibit 10.2
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release ("Agreement"), dated as of May 17,
2013, is between Frozen Food Express Industries, Inc., FFE Transportation
Services, and any and all of their respective affiliated entities (collectively
referred to hereinafter as "Company") and John McManama ("Employee").


WHEREAS, Employee is the Senior Vice President and Chief Financial Officer of
the Company;


WHEREAS, Company and Employee have agreed that Employee's employment with
Company and all other director, officer and employee positions, if any, held by
Employee will end effective May 17, 2013 ("Separation Date");


WHEREAS Company and Employee agree that the separation will be characterized as
and constitute a voluntary resignation from all director, officer and employee
positions with Company;


WHEREAS, in order to receive certain severance benefits under this Agreement, in
addition to complying with its terms, Employee must fully cooperate with Company
in the transition of Employee's responsibilities and preparation of necessary
documents prior to Employee's acceptance of this Agreement;


WHEREAS, commencing on the Separation Date, Employee will have no power or
authority to incur any debt, liability, or obligation on behalf of Company; and


WHEREAS, Company and Employee desire to settle fully and finally all differences
between them.


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and for good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties as follows:


1.            TERMINATION OF EMPLOYMENT:  Employee's employment with Company and
all other director, officer and employee positions, if any, held by Employee
will end effective the Separation Date.  Employee shall execute such letters of
resignation as reasonably requested by the Company to evidence such resignation.


2.            FINAL COMPENSATION.  As payment for Employee's services through
the Separation Date, the Company will provide Employee with the following:


a.            Salary and Vacation Pay.  Company shall pay Employee his salary
for all time worked through  May 17, 2013, and for 120 hours of earned but
unused vacation pay (the "Final Compensation").


b.            Business Expense Reimbursement.  Company will reimburse Employee
for all of Employee's  incurred but un-reimbursed business expenses, said
payment to be made within the customary time following receipt of an expense
account submitted by Employee, provided, however, that Employee submits such
expense account statement not later than ninety (90) days after the Effective
Date of this Agreement.


c.            COBRA notice within the time required by law following Employee's
last day on Company's payroll.  The company will provide payment of COBRA
premium for a period of six months from the Separation Date or until new
employment is secured, whichever occurs first.  This period will include the
Employee's benefits under the Company's Exec-U-Care program.  Employee's
participation in the health plan and Exec-U-Care will end following this period
unless continued by Employee under COBRA and, then, at Employee's sole expense.

--------------------------------------------------------------------------------









3.            CONSIDERATION FROM THE COMPANY.  In consideration of the promises
made in this Agreement, the Company agrees to pay Employee severance pay in the
gross amount of $185,625.00 (the "Severance Payment").  The Severance Payment
shall be paid in a lump sum but shall not be due and payable until five business
days after the revocation period has passed (see Section 13 below) without
revocation being exercised by Employee.  The Severance Payment will be reduced
for appropriate deductions for federal, state and local income taxes and social
security taxes and any other deductions authorized by Employee.  Company makes
no representation as to the tax consequences or liability arising from the
Severance Payments.  Moreover, the Parties understand and agree that any tax
consequences and/or liability arising from the payment to Employee shall be the
sole responsibility of Employee.  To this extent, Employee acknowledges and
agrees that he will pay any and all taxes which may be determined to be due in
connection with the payment of the Severance Payment described in this section.
 Employee further acknowledges and agrees that the Severance Payment constitutes
consideration that is in addition to anything of value to which Employee would
have been entitled absent his signing and not timely revoking this Agreement,
and that other than through the Agreement, Employee is not otherwise entitled to
the Severance Payment.


4.            COMMITMENTS BY EMPLOYEE.  Employee agrees that:


a.
No Reapplication.  He will not at any time apply for or otherwise seek
employment or reemployment with Company or any person, corporation or other
entity covered by the Release in Section 7, and that neither Company nor any
person, corporation or other entity covered by the Release in Section 7 has any
obligation, contractual or otherwise, to rehire, reemploy, recall or hire him in
the future.



b.
Confidential Information and Business Secrets.  Employee acknowledges that he
has had access to and has become familiar with various trade secrets and
proprietary and confidential information of Company, its subsidiaries and
affiliates, including, but not limited to, processes, computer programs,
compilations of information, records, sales procedures, customer requirements,
pricing techniques, customer lists, methods of doing business and other
confidential information (collectively, referred to as "Confidential Information
and Business Secrets") which are owned by Company, its subsidiaries and/or
affiliates and regularly used in the operation of its business, and as to which
Company, its subsidiaries and/or affiliates take precautions to prevent
dissemination to persons other than certain directors, officers and employees.
 Employee acknowledges and agrees that the Confidential Information and Business
Secrets (1) are secret and not known in the industry; (2) give Company or its
subsidiaries and/or affiliates an advantage over competitors who do not know or
use the Confidential Information and Business Secrets; (3) are of such value and
nature as to make it reasonable and necessary to protect and preserve the
confidentiality and secrecy of the Confidential Information and Business
Secrets; and (4) are valuable and special and unique assets of Company or its
subsidiaries and/or affiliates, the disclosure of which could cause substantial
injury and loss of profits and goodwill to Company or its subsidiaries and/or
affiliates.  Employee may not use or disclose the Confidential Information and
Business Secrets in any way, directly or indirectly, at any time in the future,
except as required in connection with a judicial or administrative proceeding,
or if the information becomes public knowledge other than as a result of an
unauthorized disclosure by the Employee.  Employee agrees upon his receipt of
any subpoena, process, or other request to produce or divulge, directly or
indirectly, any Confidential Information and Business Secrets to any entity,
agency, tribunal, or person, Employee shall timely notify and promptly hand
deliver a copy of the subpoena, process or other request to Company.  For this
purpose, Employee irrevocably nominates and appoints Company (including any
attorney retained by Company), as his true and lawful attorney-in-fact, to act
in Employee's name, place and stead to perform any act that Employee might
perform to defend and protect against any disclosure of any Trade Secret.



c.
Return of Confidential Information and Business Secrets. All files, records,
documents, information, data, and similar items relating to the business of
Company, whether prepared by Employee or otherwise coming into his possession,
will remain the exclusive property of Company, and in any event must be promptly
delivered to Company upon execution of this Agreement.




--------------------------------------------------------------------------------

d.
Non-Solicitation of Company Employees.  Employee will not, for a period of two
years following the Effective Date of this Agreement, whether for his own
account for the account of any other individual, partnership, firm, corporation
or business organization, either directly or indirectly solicit, hire, or
endeavor to entice away from Company any person who is employed by or otherwise
engaged to perform services for Company.



e.
Cooperation with Company in Legal and Other Matters.  Employee will fully
cooperate with Company in handling its legal and other matters in which he was
involved or about which he has knowledge, such as answering inquiries from
Company, testifying and engaging in other efforts on behalf of Company and its
affiliated companies.  Employee will make himself available upon reasonable
notice at reasonable times and places in order to prepare for giving testimony,
and to testify at deposition, trial or other legal proceedings, without Company
having to serve him with a subpoena.  Employee expressly agrees that he will not
be entitled to compensation, of any type or in any amount, for any of his time
expended in such proceedings, but Company agrees to reimburse Employee for his
reasonable out-of-pocket costs and expenses.



f.
Refund of Severance Agreement for Breach.  If Employee fails to comply with any
of the provisions of this Agreement, Company will be entitled to a refund of the
Severance Payment paid to him.  In addition, Company shall be entitled, upon
application to any court of competent jurisdiction, to specific performance or
injunction or other relief in order to enforce or prevent violation of such
provision or provisions.  Nothing herein shall be construed as prohibiting
Company from pursuing any other remedies available to it for such breach or
threatened breach including the recovery of damages against Employee.



5.            TAX CONSEQUENCES.  Employee acknowledges and agrees that Company
had made no representations to him regarding the tax consequences of any amount
received by him pursuant to this Agreement.  Employee agrees to pay any and all
federal, state or local taxes, if any, which are required by law to be paid by
him as taxpayer with respect to this Agreement.  Employee further agrees to
indemnify and hold harmless Company from any claims, demands, deficiencies,
levies, assessments, executions, judgments or recoveries by any governmental
entity against Company for any amounts claimed due from him on account of this
Agreement or pursuant to claims made under any federal, state or local tax law
or regulation and any costs, expenses or damages incurred or sustained by
Company by reason of any such claims, including without limitation any amounts
paid by Company as taxes, fees, deficiencies, levies, assessments, fines,
penalties, interest or otherwise.


6.            ENTIRE PAYMENT.  Employee agrees that the Severance Payment shall
constitute the entire amount of monetary consideration provided to him under
this Agreement and that he will not seek any further compensation or
consideration for any other claimed damages, costs or attorney fees in
connection with the matters encompassed in this Agreement.


7.            COMPANY PROPERTY.  Employee represents that he has not removed any
Company confidential or proprietary records, data or information or other
Company property from Company and agrees that, if he has done so, all such
records, data or information concerning Company or property thereof in his
possession shall be returned to Company immediately.


8.            GENERAL RELEASE BY EMPLOYEE.  In consideration of the Severance
Payment described in Section 3 of this Agreement, Employee releases and
discharges Company from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts, and expenses (including
attorney fees and costs actually incurred), of any nature whatsoever, known or
unknown, in law or equity (collectively, the "Released Claims").  Without
limiting the foregoing general release, Employee understands that this general
release applies to, but is not limited to:



--------------------------------------------------------------------------------

a.            All claims involving Company and its parent company, subsidiaries,
affiliates, and divisions, as well as each of their respective officers,
directors, employees, shareholders, members, and agents, (collectively, the
"Released Parties").


b.            All claims arising out of Employee's employment relationship with
Company and the termination of that employment relationship.


c.            All claims arising from any alleged violation by the Releasees of
any federal, state, or local statutes, or ordinances, including, but not limited
to:


i.            the Americans with Disabilities Act;
ii.            the Age Discrimination in Employment Act (the "ADEA");
iii.            the Older Workers Benefit Protection Act (the "OWBPA");
iv.            Title VII of the Civil Rights Act of 1964, as amended;
v.            42 U.S.C. § 1981, as amended;
vi.            the Equal Pay Act;
vii.            the Employee Retirement Income Security Act;
viii.            the Consolidated Omnibus Budget Reconciliation Act;
ix.            the Rehabilitation Act of 1973;
x.            the Civil Rights Act of 1991;
xi.            the Family and Medical Leave Act (the "FMLA");
xii.            the Texas Commission on Human Rights Act;
xiii.            the Florida Civil Rights Act; and
xiv.            any other employment discrimination laws.


d.
All claims based on constitutional, statutory, common law, or regulatory
grounds, and any and all claims based on theories of workers compensation
retaliation, breach of contract or implied covenant, deprivation of equity
interest, shareholder rights, conversion, defamation, retaliation, wrongful or
constructive discharge, fraud, misrepresentation, promissory estoppel, or
intentional and/or negligent infliction of emotional distress.



e.
All claims for any relief, no matter how denominated, including, but not limited
to, back pay, front pay, vacation pay, holiday pay, bonuses, compensatory
damages, punitive damages, damages for pain and suffering and attorney fees.



Employee agrees to take all steps necessary to effect a valid and complete
release of all possible claims against Company, including any claims under the
FMLA and the Fair Labor Standards Act ("FLSA").  Employee certifies,
acknowledges and agrees that he has been afforded and received all rights and
entitlements due him in accordance with the FMLA and the FLSA as of the date of
this Agreement, and at all times before, and that he has suffered no harm,
injury, damages or losses compensable under the FMLA or the FLSA; nor does he
have a legal claim, demand, cause of action or right of recovery under the FMLA
or FLSA as of the date of this Agreement.


9.            WAIVER OF UNKNOWN CLAIMS.  The parties understand and agree that
Released Claims include not only claims presently known to Employee, but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of Released Claims as described in Section
8.  Employee understands that he may hereafter discover facts different from
what he now believes to be true, which if known, could have materially affected
this Agreement, but he nevertheless waives any claims or rights based on
different or additional facts. Therefore, Employee waives any and all rights or
benefits which he may now have, or in the future may have, under such laws as
Section 1542 of the California Civil Code which provides as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

--------------------------------------------------------------------------------







10.            COVENANT NOT TO SUE.  Employee shall not sue or initiate against
any Released Party any compliance review, action, or proceeding, or participate
in the same, individually or as a member of a class, under any contract (express
or implied), or any federal, state, or local law, statute, or regulation
pertaining in any manner to Released Claims.


11.            CONFIDENTIALITY AND NON-DISPARAGEMENT.  Employee understands and
agrees that this Agreement and each of its terms, and the negotiations
surrounding it, are confidential and shall not be disclosed by Employee to any
entity or person, for any reason, at any time, without the prior written consent
of Company, unless required by law.  Notwithstanding the foregoing, Employee may
disclose the terms of this Agreement to his spouse and family, or for legitimate
business reasons, to legal, financial, and tax advisors.  Employee shall not
disparage or make false or adverse statements about the Company or any of its
subsidiaries or any of their respective directors, officers or employees.  The
Company and it subsidiaries and their respective directors, officer and
employees will not disparage or make false or adverse statements about Employee.


12.            NONADMISSION.  The parties understand that this is a compromise
settlement of disputed claims and that the furnishing of the consideration for
this Agreement shall not be deemed or construed at any time or for any purpose
as an admission of liability by Company.  The liability for any and all claims
is expressly denied by Company.


13.            AGE DISCRIMINATION CLAIMS.   Employee understands and agrees
that, by entering into this Agreement, (i) he is waiving any rights or claims he
might have under the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, and any similar State law; (ii) he has
received consideration beyond that to which he was previously entitled,
including, but not limited to the Severance Payment specified in Section 3
above; (iii) he has been advised to consult with an attorney before signing this
Agreement; (iv) he has been offered the opportunity to evaluate the terms of
this Agreement for not less than twenty-one (21) days prior to his execution of
the Agreement; and (v) he may revoke this Agreement (by written notice to the
Company) for a period of seven (7) days after his execution of the Agreement,
and it shall become enforceable only upon the expiration of this revocation
period without prior written revocation by Employee.  The parties understand and
agree that Section 10, covenant not to sue, does not apply to claims brought
under the Age Discrimination in Employment Act, and that all other sections do
apply, including but not limited to the release of all claims.


14.            ASSIGNMENT, SUCCESSORS AND ASSIGNS.  Employee agrees that he will
not assign, sell, transfer, delegate, or otherwise dispose of, whether
voluntarily or involuntarily, or by operation of law, any rights or obligations
under this Agreement.  Any such purported assignment, transfer, or delegation
shall be null and void.  Employee represents that he has not previously assigned
or transferred any claims or rights released by him pursuant to the Agreement.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective heirs, successors, attorneys,
and permitted assigns.  This Agreement shall also inure to the benefit of any
Released Party.  This Agreement shall not benefit any other person or entity
except as specifically enumerated in this Agreement.


15.            SEVERABILITY.  If any provision of this Agreement, or its
application to any person, place, or circumstance, is held by an arbitrator or a
court of competent jurisdiction to be invalid, unenforceable, or void, such
provision shall be enforced to the greatest extent permitted by law, and the
remainder of this Agreement and such provision as applied to other persons,
places, and circumstances shall remain in full force and effect.


16.            GOVERNING LAW.  Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, except where preempted by
federal law.


17.            INTERPRETATION.  This Agreement shall be construed as a whole,
according to its fair meaning, and not in favor of or against any party.  By way
of example and not in limitation, this Agreement shall not be construed in favor
of the party receiving a benefit nor against the party responsible for any
particular language in this Agreement.  Captions are used for reference purposes
only and should be ignored in the interpretation of the Agreement.



--------------------------------------------------------------------------------

18.            STATEMENT OF UNDERSTANDING/REPRESENTATION BY COUNSEL.  By
executing this Agreement, Employee acknowledges that (a) he has had at least
twenty-one (21) days to consider the terms of this Agreement and has considered
its terms for that period of time or has knowingly and voluntarily waived his
right to do so; (b) he has been advised by Company to consult with an attorney
regarding the terms of this Agreement; (c) he has no contractual right or claim
to the Severance Payment described in Section 3 herein except as provided by
this Agreement; and (d) the consideration provided for herein is good and
valuable.  Both parties acknowledge that they have had the opportunity to
consult counsel in regard to this Agreement.  They further acknowledge that they
have read and understand the Agreement and they are fully aware of its legal
effect.  Finally, both parties are entering into this Agreement freely and
voluntarily, and based on each party's own judgment and not on any
representations or promises made by the other party, other than those contained
in this Agreement.


19.            INTEGRATION/MERGER/ENTIRE AGREEMENT.  The parties understand and
agree that the preceding Sections recite the sole consideration for this
Agreement; that no representation or promise has been made by Employee, Company,
or any other Released Party concerning the subject matter of this Agreement,
except as expressly set forth in this Agreement; and that all agreements,
representations and understandings between the parties concerning the subject
matter of this Agreement are embodied and expressed in this Agreement such that
it is the entire Agreement between the parties, fully integrated and all prior
discussions merged herein.


20.            NEUTRAL REFERENCE POLICY.  Pursuant to Company policy, the Human
Resources Department will confirm to prospective employers Employee's position
held, dates of employment and amount of compensation.  Company will not provide
any other information about Employee's employment, including a letter of
reference.


21.            NOTICES.  All notices, requests, demands and other communications
hereunder must be in writing and shall be deemed to have been given if delivered
by hand, reputable local or overnight delivery services or mailed within the
continental United States by first class, registered, or certified mail, return
receipt requested, postage and registry fees prepaid to the addresses indicated
below.




The parties have duly executed this Agreement as of the date first written
above.


/s/ John McManama
06/12/2013
John McManama
[Date]
 
 
Address:
 
1800 Renfro Road
 
Colleyville, TX 76034
 
 
 
FROZEN FOOD EXPRESS INDUSTRIES, INC.,
 
FFE TRANSPORTATION SERVICES,
 
AND ALL AFFILIATED ENTITIES
 
 
 
By: /s/ S. Russell Stubbs                                                      
06/12/2013
      S. Russell Stubbs
[Date]
      President and CEO
 
 
 
Address:
 
1145 Empire Central Place
 
Dallas, Texas  75247-4309
 








